ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
L-3 Communications Integrated                )     ASBCA Nos. 60479, 60480
 Systems, L.P.                               )                60481,60482
                                             )
Under Contract No. F09604-03-D-0024 et al.)

APPEARANCES FOR THE APPELLANT:                     Karen L. Manos, Esq.
                                                   Erin N. Rankin, Esq.
                                                    Gibson, Dunn & Crutcher LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Cara A. Wulf, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Boston, MA

                                ORDER OF DISMISSAL

       The dispute which is the subject of these appeals having been settled, the appeals
are hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeals must be filed
within 30 days of the date of this Order.

      Dated: I June 2017
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60479, 60480, 60481, 60482,
Appeals ofL-3 Communications Integrated Systems, L.P., rendered in conformance with
the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2